Name: Council Regulation (EEC) No 3722/81 of 21 December 1981 extending the arrangements to trade between Greece and the ACP States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/ 10 Official Journal of the European Communities 29 . 12. 81 COUNCIL REGULATION (EEC) No 3722/81 of 21 December 1981 extending the arrangements to trade between Greece and the ACP States HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 From 1 January 1982 until the entry into force of the Additional Protocol to the Second ACP-EEC Conven ­ tion following the accession of the Hellenic Republic to the European Economic Community, or not later than 30 June 1982, the arrangements applicable to trade between Greece and the ACP States shall be those resulting from the Annex of Regulation (EEC) No 439/81 . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Additional Protocol to the Second ACP-EEC Convention following the accession of the Hellenic Republic to the European Economic Community was signed on 8 October 198 ! ; Whereas, pending the entry into force of that Protocol, the Community should, in the light thereof, extend autonomously from 1 January 1982 the arran ­ gements applicable to trade between Greece and the ACP States as established by Regulation (EEC) No 439/81 ('), and extended by Regulations (EEC) No 1122/81 0 and (EEC) No 1791 / 81 (3 ), Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY (') OJ No L 53 , 27 . 2 . 1981 , p. 19 . (2 ) OJ No L 118 , 30 . 4 . 1981 , p . 14 . (3) OJ No L 179 , 1 . 7 . 1981 , p . 1 .